Case 7:21-cv-00383-NSR Document 41 Filed 03/02/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TYRELL AVERHART,
21-CV-383 (NSR)
Plaintiff,
DECLARATION OF
STACEY DORSEY

-against-

ANTHONY J. ANNUCCI, Acting Commissioner of the
New York State Department of Corrections and
Community Supervision; Bureau Chief MARK
PARKER; Senior Parole Officer CLARENCE R.
NEELY; and Parole Officer LINDSY OSOUNA,

Defendants. :
xX

 

STACEY DORSEY, pursuant to 28 U.S.C. § 1746, declares under penalty of perjury that
the following is true and correct:

1, I submit this declaration based upon my personal knowledge and a review of
documents prepared by New York State Department of Corrections and Community Supervision
(“DOCCS”) personnel in the ordinary course of business and maintained by DOCCS in the
ordinary course of business, in support of Defendants’ Opposition to Plaintiffs Motion for

Preliminary Injunction.

2. I am employed as the Re-Entry Manager for DOCCS. [I also serve as the DOCCS
liaison with New York City’s Department of Homeless Services (“DHS”) and the New York City
Mayor’s Office of Criminal Justice “MOCJ”).

3. As the Re-Entry Manager and DOCCS liaison with DHS and MOCJ, my duties
include coordinating with DHS and MOCYJ to place parolees subject to the housing restrictions

under the Sex Assault Reform Act (“SARA”) in SARA-compliant shelters when they are released

 
Case 7:21-cv-00383-NSR Document 41 Filed 03/02/21 Page 2 of 2

to community supervision. I also monitor when SARA-restricted parolees may be released to New
York City shelter housing through DHS or MOCJ. Based upon the continued working relationship
between DOCCS and DHS and MOC, there is an understanding between DOCCS and DHS and
MOC] that all SARA-restricted parolees who are seeking release from DOCCS custody to DHS
or MOCJ housing must coordinate with my office in order to coordinate the releases in a manner
that is fundamentally fair to all individuals awaiting New York City housing.

4. Plaintiff is a SARA-restricted parolee awaiting housing in New York City.

5. Plaintiff will be released to DHS or MOCJ housing as soon as possible. However,
there are other SARA-restricted parolees who have been awaiting housing for a longer period of
time than him. In an effort to allocate release of SARA-restricted parolees fairly and equitably,
the SARA-restricted parolees who have been awaiting housing longer than Plaintiff must receive
priority for release over him.

6. Upon information and belief, Plaintiff is requesting expedited release to DHS or
MOCYJ housing due to mental health issues. Mental health issues are not a valid reason for
expedited release to DHS or MOCJ housing because any necessary mental health treatment is
available to Plaintiff while he is in DOCCS custody through the Office of Mental Health (“OMH”).
DOCCS partners with OMH in providing special programs along a continuum of care for offenders
with a mental illness or mental health needs. Upon reception into the DOCCS system and
throughout incarceration as necessary, offenders can be referred and assessed by OMH staff to
determine the amount of mental health services required. Services include crisis intervention,

individual short and long term counseling, and group counseling.

Dated: New York, New York ZB ke Bers

February 62 S, 2021 “ “Stacey Dorsey

 
